Title: To Thomas Jefferson from John Bondfield, 10 October 1787
From: Bondfield, John
To: Jefferson, Thomas


Bordeaux, 10 Oct. 1787. All workmen in the public dockyards “are taken up and put forward”; 3,000 seamen have been ordered from that place; war appears “not far distant”; many private American ships are in Europe; their seamen will be pressed into service “on one side or other”; few will be “found for the American Navigation.” Has been advised by an inhabitant of Quebec who arrived two days past that Gen. Carleton “keeps the Canadians to a strickt Militia Dicipline.”
